Case 2:20-cv-08035-SVW-JPR Document 147-7 Filed 05/07/21 Page 1 of 5 Page ID
                                 #:3152




                  EXHIBIT 6
Case
Case 2:20-cv-08035-SVW-JPR
     2:18-cv-09499-SJO-MRW Document
                           Document 147-7
                                    1 FiledFiled 05/07/21
                                            11/08/18  PagePage   2 ofPage
                                                           1 of 87    5 Page  ID
                                                                          ID #:1
                                 #:3153



   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      R. Brian Timmons (Bar No. 155916)
   2  briantimmons@quinnemanuel.com
      Lee J. Rosenberg (Bar No. 287567)
   3  leerosenberg@quinnemanuel.com
     865 South Figueroa Street, 10th Floor
   4 Los Angeles, California 90017-2543
     Telephone: (213) 443-3000
   5 Facsimile: (213) 443-3100
   6 Attorneys for Petitioner
     Smart King Ltd.
   7
   8                          UNITED STATES DISTRICT COURT
   9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10 Smart King Ltd,                          Case No: 2:18-cv-18-9499
  11                Petitioner,               PETITION TO CONFIRM
                                              ARBITRATION AWARD
  12        v.
  13 Season Smart Limited
  14                Respondent.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 PETITION TO CONFIRM ARBITRATION AWARD

                                                                              HLIU001711
Case
Case 2:20-cv-08035-SVW-JPR
     2:18-cv-09499-SJO-MRW Document
                           Document 147-7
                                    1 FiledFiled 05/07/21
                                            11/08/18  PagePage   3 ofPage
                                                           2 of 87    5 Page  ID
                                                                          ID #:2
                                 #:3154



   1                PETITION TO CONFIRM ARBITRATION AWARD
   2         1.    Petitioner Smart King Ltd. (“Smart King”) brings this action to confirm
   3 the Award of the Emergency Arbitrator that was issued by the Hong Kong International
   4 Arbitration Centre (“HKIAC”) in Case No. A18176 on October 25, 2018 (“Award”) in
   5 favor of Smart King and against Respondent Season Smart Limited (“Season Smart”).
   6 See Exhibit A.
   7         2.    The same day that the Award was issued, Season Smart’s parent
   8 corporation published a false and misleading public statement on the Hong Kong Stock
   9 Exchange, characterizing the Award as being rendered against Smart King and in favor
  10 of Season Smart. See Exhibit B. That narrative has resulted in the spread of
  11 demonstrably false information about the Award that the relief requested in the
  12 arbitration was “rejected,” that the HKIAC “upheld [Season Smart]’s role in approving
  13 new financing,” that “Faraday Claims Victory as Request Denied,” and that
  14 “Evergrande Ownership Upheld.” See Exhibit C.
  15         3.    Pursuant to Chapter II of the Federal Arbitration Act (“FAA”), 9 U.S.C. §
  16 201 et seq. and the Convention of 1958 on the Recognition and Enforcement of Foreign
  17 Arbitral Awards, 21 U.S.T. 2517, T.I.A.S. No. 6997, 200 U.N. 38 (“Convention”),
  18 Smart King petitions this Court to confirm the Award.
  19         4.    Confirmation is appropriate because this application is timely made, the
  20 Convention applies to the Award, under the FAA, a court “shall confirm the award
  21 unless it finds one of the grounds for refusal or deferral of recognition or enforcement
  22 of the award specified in the said Convention,” and here none of the narrow grounds for
  23 refusal or deferral under the Convention are applicable. See FAA § 201; Convention
  24 Art. V.
  25 I.      FACTUAL AND PROCEDURAL BACKGROUND
  26         A.    The Parties and the Transaction Agreements At Issue
  27         5.    Petitioner Smart King is a Cayman Islands corporation with its principal
  28 place of business in Los Angeles, California. It is the indirect parent corporation of

                                                 -1-
                                                       PETITION TO CONFIRM ARBITRATION AWARD

                                                                                      HLIU001712
Case
Case 2:20-cv-08035-SVW-JPR
     2:18-cv-09499-SJO-MRW Document
                           Document 147-7
                                    1 FiledFiled 05/07/21
                                            11/08/18  PagePage   4 ofPage
                                                           3 of 87    5 Page  ID
                                                                          ID #:3
                                 #:3155



   1 Faraday&Future Inc. (“Faraday”), a revolutionary electric vehicle company that
   2 launched in 2014.
   3        6.     Respondent Season Smart is a British Virgin Islands corporation with its
   4 principal place of business in Hong Kong S.A.R.
   5        7.     In November 2017, Season Smart agreed to invest $2 billion in Faraday, to
   6 be paid in stages. To formalize this transaction, Season Smart and Smart King entered
   7 into a series of interrelated agreements—an Agreement and Plan of Merger and
   8 Subscription (the “Merger Agreement,” as amended, a Shareholders Agreement (the
   9 “SHA”), as amended, including most recently by the Amendment and Consent (the
  10 “Amendment”), pledge agreements, security agreements, and an intellectual property
  11 security agreement (together, the “Transaction Agreements”).
  12        8.     Season Smart has paid in capital of $800 million to date. The remainder of
  13 $1.2 billion was to be paid on an agreed schedule: $600 million in 2019, and $600
  14 million in 2020.
  15        9.     In July 2018, for strategic reasons, the parties mutually agreed to amend
  16 the Transaction Agreements and accelerate Season Smart’s investment payments to
  17 speed up the pace of manufacturing for the FF 91; Smart King was otherwise on
  18 schedule and under budget. The first payment (of $300 million) was due on or about
  19 August 1, 2018. The second payment of $200 million would have been due on October
  20 31, 2018.
  21        10.    The Merger Agreement and the SHA each include an arbitration clause;
  22 the Amendment specifically incorporates by reference the arbitration agreement
  23 contained in the SHA. The arbitration clause in the SHA states, in part:
  24        (a) Any dispute, controversy, difference or claim (each, a “Dispute”)
            arising out of or relating to this Agreement, or the interpretation,
  25        performance, breach, termination, existence, validity or invalidity thereof,
            or any Dispute regarding non-contractual obligations arising out of or
  26        relating to it shall be referred to and finally resolved by arbitration
            administered by the Hong Kong International Arbitration Centre (the
  27        “HKIAC”) under the HKIAC Administered Arbitration Rules (the
            “HKIAC Rules”) in force when the notice of arbitration is submitted by
  28        one party to another.

                                                 -2-
                                                       PETITION TO CONFIRM ARBITRATION AWARD

                                                                                       HLIU001713
Case
Case 2:20-cv-08035-SVW-JPR
     2:18-cv-09499-SJO-MRW Document
                           Document 147-7
                                    1 FiledFiled 05/07/21
                                            11/08/18  PagePage   5 ofPage
                                                           4 of 87    5 Page  ID
                                                                          ID #:4
                                 #:3156



   1        (b) The law of this arbitration clause shall be Hong Kong law. The seat of
            arbitration shall be Hong Kong. The number of arbitrators shall be three
   2        (3). All of the arbitrators shall be qualified to practice law in Hong Kong.
            …(
   3        d) The award of the arbitral tribunal shall be final and binding upon the
            parties thereto, and the prevailing party may apply to a court of competent
   4        jurisdiction for enforcement of such award.
            (e) The arbitral tribunal shall decide any Dispute submitted by the parties
   5        to the arbitration strictly in accordance with the substantive Laws of Hong
            Kong, without regard to principles of conflict of laws thereunder, and
   6        shall not apply any other substantive Law.
            (f) Any party to the Dispute shall be entitled to seek interim or
   7        conservatory relief either from an emergency arbitrator or any court of
            competent jurisdiction prior to the constitution of the arbitral tribunal, or
   8        from the arbitral tribunal or any court of competent jurisdiction once the
            arbitral tribunal has been constituted.
   9
  10 Exhibit D, § 16.6 (excerpted copy of the SHA). See also Exhibit E § 9.4 (excerpted
  11 copy of the Merger Agreement).
  12        B.     Season Smart Breaches and Renounces the Transaction Agreements.
  13        11.    Season Smart defaulted on its payment obligation per the Amendment in
  14 August 2018 and Smart King had no choice but to seek external financing to fund
  15 Faraday’s operations. But, under the Transaction Agreements, Season Smart has an
  16 approval right over any external capital fundraising – and Season Smart made it clear
  17 that it would not consent to any attempt by Smart King to obtain other financing.
  18        12.    Season Smart’s withholding of the funds appears to be purely tactical. It is
  19 deliberately starving Smart King of the cash it needs to stay solvent. It appears to be
  20 doing so either to push Smart King into bankruptcy (thereby avoiding its future
  21 payment obligations and/or allowing it to seize control of Smart King’s valuable assets
  22 and intellectual property in a fire sale), or to force Smart King and the other
  23 counterparties to the Transaction Agreements to renegotiate those Agreements.
  24        13.    Whatever Season Smart’s motivations might be, the reality is that it has
  25 engineered a situation where, unless Smart King obtains an injection of substantial
  26 sums in the immediate future, it will become insolvent. And Season Smart has closed
  27 off all avenues by which Smart King could obtain that financing.
  28

                                                 -3-
                                                       PETITION TO CONFIRM ARBITRATION AWARD

                                                                                        HLIU001714
